Per Curiam.
The principle involved by these two cases was settled in Barter v. The Commonwealth, 3 Penns. Rep. 253. The by-law, therefore, gave the alderman no jurisdiction; but the court did not err in quashing the appeal without quashing the proceedings, which, being void, required no act to make them a nullity. Even were they but voidable, the remedy would not be by appeal, but by certiorari. If for defect of appellate jurisdiction, the appeal may not be entertained, the court is to say so, and no more. In the other case which is brought before us by a certiorari, directed immediately to the alderman, the proceedings, though void already, are to be quashed, because to affirm them might be supposed to give them an effect to which they are not entitled; and in practice it is not unusual to quash for want of jurisdiction.
Judgment in each case accordingly.